DETAILED ACTION
Claims 1, 5, and 6 are currently pending in this Office action.  Claims 2–4 are canceled. Claims 5 and 6 are withdrawn as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.  
Concerning the new matter rejection of claim 1 under 35 U.S.C. § 112(a), page 4 argues that “The Current Claims are Supported by Examples 1, 2, 3, 4, and 5.”  This is unpersuasive none of Examples 1–5 disperse a second monomer mixture comprising isobornyl (meth)acrylate in a step b) as required by claim 1 line 10.  Otherwise, the remarks only describe a first and a second mixture without indicating how to determine the claimed amounts of first monomer mixture and second monomer mixture “relative to the total weight of the first monomer mixture, the second monomer mixture, and third monomer mixture.”  Absent such information, claim 1 remains rejected as containing new matter under § 112(a).
Present claim 1 recites “first monomer mixture having a total glass transition temperature (‘Tg’)” in lines 6–7; “second monomer mixture having a total Tg” in lines 11–12; and “third monomer mixture having a Tg” in line 17 (emphasis added).  The present specification defines “glass transition temperature” or “Tg” as follows:
the glass transition temperature of a material as determined by Differential Scanning calorimetry (DSC) scanning from −90° C. to 150° C. at a rate of 20° C./min on a DSCQ2000 manufactured by TA Instrument, New Castle, Del. The Tg is the inflection point of the curve of heat flow vs. temperature or the maximum value on the plot of its derivative.
2:18–22.  Also relevant to the discussion below is the phrase “completely dispersed” recited in lines 8 and 13 of claim 1.  The specification defines “completely dispersed” as “all of the first monomer has been added to the aqueous medium.”  2:30–31.
Concerning the indefiniteness rejection of claim 1 under 35 U.S.C. § 112(b), page 5 argues that “One of Skill in the Art would Understand Current Claims Mean Tg of Polymer Created by Mixture.”  Page 6 particularly argues that:
one of skill in the art would understand that, upon reading the entire disclosure, it relates to a polymer produced from initial polymers produced by separate mixtures during polymer production […] that polymerization would begin in the described mixtures as soon as an initiator is added, that each successive mixture is added when the previous mixture is partially polymerized, and that total glass transition temperature is used since the partially polymerized mixture has individual polymer chains with individual Tgs.
This is unpersuasive because applicant’s interpretation imports limitations from the specification that are not part of the claim.  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  Page 5 of the remarks argue that the “specification defines completely dispersed as ‘all of the first monomer has been added to the aqueous medium’” and that “the monomer mixtures ‘are not necessarily’ completely polymerized’ before the next monomer mixture is added.”  Applicant concludes that “individual glass transition temperatures must exist” in order “[f]or there to be a ‘total’ glass transition temperature.”  Page 6 further argues that “one of skill in the art would know that polymerization begins as soon as monomers and an initiator are mixed […] multiple independent polymer chains are produced as polymerization occurs and each independent polymer chain would have its own Tg ‘total’ glass transition temperature.”  This is unpersuasive because claim 1 only recites dispersing a monomer mixture in steps a), b), and c).  Applicant’s reading thus improperly imports polymerization into steps a), b), and c) which is absent from claim 1.
The remarks at page 6 argues that “Tg ‘total’ glass transition temperature is used in the specification to indicate the Tg of the entire partially polymerized mixture.”  This unpersuasive because claim 1 does not recite “Tg of the entire partially polymerized mixture” nor does the specification define “Tg” in this manner.  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
As page 6 acknowledges, one of ordinary skill in the art would recognize that Tg is a property of a polymer, not of monomers or monomer mixtures.  While page 6 argues that “total glass transition temperature is used since the partially polymerized mixture has individual polymer chains with individual Tgs,” applicant disregards the plain language of claim 1, which only refers to a Total Tg of a first or second monomer mixture; and a Tg of a third monomer mixture.  There is no recitation of a “partially polymerized mixture” in claim 1.  The URL cited on the bottom of page 6 is improper because it imposes a new meaning relating Tg to a “partially polymerized mixture” absent from the original disclosure.
As such, even as amended, the claims remain unpatentable under §§ 112(a) and (b) for the reasons discussed below.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 lines 20–25 still recite:
wherein the first monomer mixture accounts for from 73 to 79.5 weight percent of the total
weight of the first monomer mixture, the second monomer mixture, and the third monomer 	mixture,
wherein the second monomer mixture accounts for from 0.5 to 7 weight percent of the total 	weight of the first monomer mixture, the second monomer mixture, and the third monomer 	mixture.
This is new matter because there is no support in the original disclosure for these amounts of first and second monomer mixtures.  Appropriate correction is required.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding the first monomer mixture, lines 6-7 specifies that it has “a total glass transition temperature (“Tg”) in the range of from -10 to 65°C.”
	Regarding the second monomer mixture, lines 11-12 specifies that it has “a total Tg of at least 20°C greater than the Tg of the first monomer mixture.”
	Regarding the third monomer mixture, lines 17–18 specifies that it has “a Tg of from -25 to 50°C.”
	One of ordinary skill in the art would reasonably understand that only polymers have glass transition temperatures, while monomers and mixtures thereof do not possess glass transition  temperatures. Therefore, each of the above recitations is indefinite because monomers and monomer mixtures cannot be characterized by glass transition temperatures. The metes and bounds of claim 1 accordingly cannot be reasonably ascertained because it claims a property of each of the first, second, and third monomer mixtures that is impossible to measure and/or does not exist.
	The claim is further indefinite because it characterizes the first and second monomer mixtures each with a “total Tg value” and characterizes the third monomer mixture with a “Tg.”  The specification provides no guidance as to what the difference is between the “total Tg” and the “Tg” of the monomer mixtures.
	Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763